OSCN Found Document:HEMPHILL v. HARBUCK

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





HEMPHILL v. HARBUCK2014 OK 24326 P.3d 521Case Number: 111984Decided: 04/03/2014THE SUPREME COURT OF THE STATE OF OKLAHOMACite as: 2014 OK 24, 326 P.3d 521
STACEY L. HEMPHILL, Petitioner,v.HONORABLE PRESTON 
HARBUCK, Associate District Judge and/or ATOKA COUNTY DISTRICT COURT, 
Respondent.


ORDER ASSUMING ORIGINAL JURISDICTION FROM THE 
DISTRICT COURT OF ATOKA COUNTY
¶1 The petitioner, Stacey Hemphill (Hemphill) is an inmate in the custody of 
the Oklahoma Department of Corrections.1 On May 11, 2012, while incarcerated in Atoka County, 
he filed a petition in the District Court of Atoka County to change his name to 
"Apokalypse God Allah."2 On June 25, 2012, the trial court stayed the 
proceedings, pending notice to the Oklahoma State Bureau of Investigation and 
the resolution of a pending action Hemphill had filed in Federal Court.3 Even though the 
Federal action was not disposed of until February 11, 2013, the trial court 
denied the name change on July 26, 2012.4
¶2 Beginning in September of 2012, Hemphill continually attempted to keep the 
matter alive and the trial court continually attempted to end it. 5 At some point, 
on or about November 21, 2012, Hemphill was transferred to the James Crabtree 
Correctional Center in Alfalfa County, Oklahoma. On November 27, 2012, at a 
scheduled hearing on the matter, the trial court attempted to transfer the 
matter to Alfalfa County.6 The trial court explained in a response on filed in 
this Court on July 31, 2013, that the cause was never transferred because 
Hemphill never sought a transfer.
¶3 On July 16, 2013, Hemphill filed a Petition for Writ of Mandamus and 
Application to Assume Original Jurisdiction with this Court. On September 30, 
2013, we directed the respondent district court to hear and determine Hemphill's 
claim for relief. The order clearly stated that: "Johnson v. 
Scott, 1985 OK 50, ¶ 13, 702 P.2d 56, 59 allows for testimony 
offered by telephone."
¶4 The respondent district court set the hearing for October 22, 2013.7 On December 4, 
2013, the petitioner again requested that we assume original jurisdiction and 
issue a writ of mandamus/prohibition to the trial court. On December 12, 2013, 
the judge entered an order again denying the change of name. He found that: 1) 
Hemphill's notice of the proceedings was deficient; and 2) Hemphill failed to 
appear as directed by the Court. The order states in pertinent part:


[P] ursuant to Johnson v. Scott, 1985 OK 50, 702 P.2d 56, pursuant to the 
    policy of the 25th Judicial District, and pursuant to 12 §1634, after being 
    notified that 'sworn testimony' was expected to be given in person, unless 
    ordered and/or allowed by this Court.
¶5 The trial court did not provide this Court with a written copy of the 
policy of the Twenty-Fifth Judicial District referred to in the order. Nor have 
the District Court Rules for that District, the Twenty-Fifth Judicial District, 
been provided to the Administrative Office of the Courts and are thus not 
available online on the Oklahoma Supreme Court Network (OSCN). Pursuant to 20 Ohio St. 2011 §91.8, local court 
rules must be in writing and must be published by the Oklahoma Supreme Court 
Network to be valid and enforceable.8 Because this has not been done, any local rules for 
the Twenty-Fifth Judicial District are invalid and unenforceable.
¶6 On January 14, 2014, Hemphill also filed an appeal with this Court of the 
trial court's final order of December 12, 2013, denying his name change. This 
case, No. 112,480, has not yet had briefing due or a completed record filed. The 
record in this cause does not provide enough information to review the alleged 
deficiency in notice, if any. Once the record is complete in 112,480, the notice 
issue may, as the dissent suggests, be resolved in that cause. The primary issue 
in this cause is the unwillingness of the trial court to allow a prisoner to 
give sworn testimony without personally appearing.
¶7 This matter is a civil case, a comparatively simple action for a change of 
name.9 This 
Court is fully aware of the difficulties faced by the judges of the district 
courts of this state in dealing with inmates proceeding pro se in civil 
matters. This matter is a textbook example of the difficulties in dealing with 
an inmate appearing pro se in a civil matter. However, prison inmates 
have a right of access to the courts of Oklahoma civil matters, although they do 
not have the right to appear personally. 10 The judge and this Court have both 
cited Johnson v. Scott, 1985 OK 50, ¶ 9-11, 702 P.2d 56, in the course of this 
matter. A full reading of the applicable language in that case is 
instructive:


Article 2, Section 6 of the Constitution of the State of Oklahoma 
    provides in pertinent part: "The courts of justice of the State shall be 
    open to every person, and speedy and certain remedy afforded for every wrong 
    and for every injury to person, property, or reputation . .. ."
Inasmuch as appellant was unable to testify because he was imprisoned, we 
    conclude that the judge had discretion to depose appellant under the 
    provisions of 12 O.S.Supp. 1982 
    §§ 3204 and 3209 and 12 Ohio St.
1981 § 397. The judge could have ordered appellant's testimony be taken 
    by deposition upon written questions under 12 O.S.Supp. 1982 § 3208 (A), by 
    deposition taken by telephone under 12 O.S.Supp. 1982 § 3207 (C)(7), 
    or that a deposition upon oral examination be recorded by other than 
    stenographic means under 12 
    O.S.Supp. 1982 § 3207 (C)(4). Hence, he abused such discretion and by so 
    doing violated appellant's constitutional right of access to the 
  courts.
¶8 We have, in other cases, had to direct the district courts to permit the 
testimony of incarcerated civil litigants by appropriate arrangements. In 
Harmon v. Harmon, 1997
OK 91, ¶13, 943 P.2d 599 we 
held that the trial court should have made some type of arrangement(s) for 
husband's participation in his divorce and child custody hearing. In Harris 
v. State ex rel. Macy, 1992 OK 6, 825 P.2d 1320 we held that a 
district court may not refuse to hear an inmate's civil suit for non-appearance 
at a court hearing. Recently in an unpublished order in Herd v. 
Smith, Case No. 109,668, we ordered the trial court to allow an 
incarcerated person to give telephonic testimony in his own divorce case.
¶9 To be clear, inmate testimony in a civil case by telephone, video 
conference or other electronic means is used in many jurisdictions to ensure 
both appropriate inmate access to courts and the timely resolution of cases. 11 The use of 
alternative methods of inmate testimony is no longer unusual. Such procedures 
are so commonplace that they must always be considered as alternative methods of 
testimony in any civil case where an inmate is a litigant. The trial court is 
hereby directed to permit the petitioner to testify by telephone or other 
suitable electronic means. This does not mean that the petitioner is entitled to 
a name change. He is, however, under Oklahoma law, allowed to appear by 
telephone or other suitable electronic means, rather than in person.

APPLICATION TO ASSUME ORIGINAL 
JURISDICTIONGRANTED. APPLICATION FOR WRIT OF MANDAMUS 
GRANTED.
TRIAL COURT DIRECTED TO PERMIT THE PETITIONER 
TOTESTIFY BY TELEPHONE OR OTHER SUITABLE ELECTRONIC 
MEANS.
DONE BY ORDER OF THE SUPREME COURT IN 
CONFERENCETHIS 3rd DAY OF APRIL, 2014.

/S/CHIEF JUSTICE

FOOTNOTES

1 Website 
of the Oklahoma Department of Corrections.

2 
Apparently, this was his second attempt at a name change. His first request for 
a change of name was dismissed in 2009. Docket of the District Court of Atoka 
County, Case Number CV 2009-0051.

3 Docket 
of the District Court of Atoka County, Case Number CV-2012-00025, states:
PETITIONER'S NOTICE TO THE COURT IN RE OF COURT MINUTE ISSUED BY JUDGE: HON. 
PRESTON HARBUCK, DIRECTING PETITIONER TO PROVIDE NOTICE OF PROCEEDINGS TO THE 
O.S.B.I. INCLUDING PROCEEDINGS STAYED UNTIL PROPER NOTICE IS GIVEN AND FEDERAL 
COURT APPEAL IS COMPLETE.

4
Hemphill v. Jones, et al., CV 011-92, United States 
District Court for the Western District of Oklahoma.

5
Collier v. Reese, 2009
OK 86, ¶ 8, 223 P.3d 966, 970 (The Oklahoma Supreme Court takes judicial 
notice of the dockets of appellate and district courts.)

6 Docket 
of the District Court of Atoka County, Case Number CV-2012-00025 states:
November 27, 2012, COURT MINUTE-CASES ORDERED TRANSFERRED TO ALFALFA CO.
On July 31, 2013, the trial court explained in a response to this Court that 
the minute order contained a scriveners error and should have stated that the 
case would be transferred if requested by Hemphill and if accepted by Alfalfa 
County.

7 A copy 
of the order of the respondent district court entered on October 7, 2013 is not 
contained in the record. Reference is made in the order of December 12, 2013 to 
the directions given to Hemphill by the court in this order.

8 Title 
20 Ohio St. 2011 § 91.8 provides:
Local rules and administrative orders of a district court shall not conflict 
with any statutes of this state or any rules of a superior court. Local rules 
shall be in writing and published on the Oklahoma Supreme Court Network to be 
valid and enforceable.

9 Title 
12 Ohio St. 2011 §§1631-1637. Title 12
Ohio St. 2011 §1634 provides:
The material allegations of the petition shall be sustained by sworn 
evidence, and the prayer of the petition shall be granted unless the court or 
judge finds that the change is sought for an illegal or fraudulent purpose, or 
that a material allegation in the petition is false.

10
Gaines v. Maynard, 1991
OK 27, 808 P.2d 672; 
Kordis v. Kordis, 2001
OK 99, 37 P.2d 866.

11 For 
example, Walbert v. Walbert, 1997 ND 164, 567 N.W.2d 829, [Denial 
of an inmate's due process rights of reasonable access to courts to refuse the 
opportunity to testify at divorce trial by telephone.]; Webb v. 
State, 555 N.W.2d 824 (Iowa 1996), [Offer to inmate to present evidence 
by telephone afforded fundamental fairness.]; Gosby v. Third
Judicial Circuit, et al., 586 So. 2d 1056 (Fla. 1991), [Trial 
court cannot make inmate personally appear when seeking a change of name; a 
hearing by deposition or telephone is acceptable.].


TAYLOR, J., with whom Winchester, J., joins, dissenting:
¶1 I respectfully dissent from the Court's expansion of prisoner's rights. 
The petitioner is a thirteen-time convicted felon serving time in prison. He has 
a lengthy public criminal history beginning in 1993. He already has aliases of 
Stacey L. Hamphill, Stacey L. Hemphil, Apokalypse Hemphill, Terrance L. 
Hemphill, Stacey L. Himphill, Laqua Pollard, and Ra Shabazz. Now he wants the 
Court to order the district court to allow him to get on the telephone and phone 
in his testimony which would support a legal name change to Apokalypse God 
Allah. With such a long criminal record and the use of so many aliases, the 
purpose of the petitioner's name change must be to disassociate himself with his 
criminal past and to fraudulently deceive the public of his criminal past, 
rather than for any lawful purpose. Today the Court goes to great lengths to 
facilitate the petitioner's quest by ignoring our prudential rules, vitiating 
the due process concept of notice, misapprehending the Oklahoma Constitution and 
this Court's cases, and usurping the district court's discretion.
¶2 A writ of mandamus to require an act's performance will issue when a 
petitioner has "a clear legal right to the act performed," the act arises from 
respondent's duty "arising from an office, trust, or station," the act is not 
discretionary, the respondent has refused to act, "the writ will provide 
adequate relief," and there is no clear adequate remedy at law. Kelley v. 
Kelley, 2007 OK 100 n. 5, 175 P.3d 400, 403 n. 5.
¶3 Here, four of these elements are missing. The petitioner does not have a 
clear legal right to appear by telephone or electronically; the district court 
has discretion to determine which method to use to allow the petitioner's 
statement to be part of the record; the respondent has not refused to allow the 
petitioner to appear by telephone or electronically but bases the denial of name 
change on lack of notice; and an appeal is pending which provides an adequate 
remedy at law. Thus, it is not proper for a writ to issue mandating that the 
district court allow the prisoner to testify by telephone or other electronic 
means.
¶4 The purpose of this rule is highlighted by the Court's issuing the writ in 
this case. Here, the Court requires the district court to hold a hearing and 
allow the prisoner to testify even though there is a dispute over whether notice 
was properly given. The respondent states that the prisoner has failed to 
properly give notice and that this is one of the reasons for denying the name 
change. The prisoner states that he has met all the statutory requirements for 
giving notice. Were the Court to do as it should, which is to deny the writ and 
issue an opinion in the appeal, the record would be before the Court so that 
this factual issue could be resolved. Instead, the Court plows ahead to the 
issue of the petitioner's court appearance, ignoring the issue of notice. If the 
writ in this case is for the sole purpose of allowing the petitioner to testify 
by phone or other electronic means, it not only ignores the notice requirement 
but is premature and needless since the petitioner may never give proper notice 
or may dismiss the case before doing so. Without having given proper notice, the 
petitioner has no right to testify as the Court directs.
¶5 By ordering that this matter proceed without a factual determination of 
whether notice was properly given, the Court vitiates the notice requirement in 
this case; in all other cases seeking a name change; and, possibly, in all civil 
cases. Simply put, after the Court's decision today, a party may avoid giving 
notice by running to the Court for a writ ordering the district court to proceed 
without proper notice. Because notice is a due process requirement under the 
United States Constitution, the Court opens the door for the United States 
Supreme Court to review our cases to ensure that minimum due process is 
protected by this State's courts.
¶6 The Court primarily relies on article 2, section VI of the Oklahoma 
Constitution and Johnson v. Scott, 1985 OK 50, 702 P.2d 56, to support its 
proposition that a prisoner is entitled to appear by phone or other electronic 
means for a hearing on a name change. These sources do not support the Court's 
conclusion. Title 12, section 1634 of the Oklahoma Statutes requires only that 
the material allegations in the petition be sustained by sworn testimony.
¶7 Article 2, section VI of the Oklahoma Constitution provides:


The courts of justice of the State shall be open to every person, and 
    speedy and certain remedy afforded for every wrong and for every injury to 
    person, property, or reputation; and right and justice shall be administered 
    without sale, denial, delay, or prejudice.
In a change of name proceeding, there is no wrong or injury which would 
afford a petitioner the right to access to a court under this constitutional 
provision. Rather, the right to a name change is a statutory right which can be 
also restricted by statute. Perhaps the Legislature should consider amending the 
law to prohibit convicted felons from changing their names.
¶8 Neither Johnson v. Scott, 1985 OK 50, 702 P.2d 56, nor the other cases 
cited by the Court support its conclusion. The cause of action in Johnson 
was to regain Johnson's personal property. Further, Johnson would have 
allowed the judge the discretion to accept written testimony rather than dictate 
the method for getting the sworn evidence before the court. Harmon v. 
Harmon, 1997 OK 91, 943 P.2d 599, was a divorce 
proceeding in which the prisoner's personal property and rights to child 
custody, visitation, and support were at issue. Likewise, Herd v. Smith, 
No. 109,668 (Okla. Nov. 28, 2011), was a divorce proceeding. Harris v. State 
ex rel. Macy, 1992 OK 6, 825 P.2d 1320, dealt with a 
forfeiture of property. These cases, unlike the one here, all involved an injury 
or wrong for which the Oklahoma Constitution affords redress through the 
courts.
¶9 There are many United States constitutional rights which a person loses 
upon imprisonment for a felony conviction. The First Amendment right to 
assemble; the Second Amendment right to bear firearms; the Fourth Amendment 
right to be free from unreasonable search and seizure; and the right to vote 
embodied in the Fifteenth, Nineteenth, and Twenty-Sixth Amendments are forfeited 
upon a felony conviction. Additionally, the First Amendment right to free speech 
is limited.
¶10 In addition to the loss of rights under the United States Constitution, a 
convicted felon forfeits many rights under the Oklahoma statutes: (1) the right 
to vote, Okla. Const., art. III, § 1; 26 O.S.2011, § 4-101 (felon 
ineligible to register for period equal to time prescribed in judgment and 
sentence); (2) the right to possess a firearm, 21 O.S.2011, § 1283; (3) the right 
to sit on a jury, 38 O.S.2011, § 
28(C)(5); (4) the right to hold a "county, municipal, judicial or school 
office or any other elective office of any political subdivision of this state 
for a period of fifteen" years following completion of the sentence, 26 O.S.2011, § 5-105a(A); and (5) 
the right to continue to hold state or county office or employment position. 51 O.S.2011, § 24.1(A).
¶11 This is the perfect example of the swarm of inmate recreational 
litigation clogging our courts. Inmates who engage in recreational litigation1 by filing cases 
which are frivolous or malicious, or which fail to state a claim, may forfeit 
the right to access to the courthouse. See 57 O.S.2011, § 566.2(A). Changing 
one's name to Apokalypse God Allah is frivolous and is for the fraudulent 
purpose of hiding the petitioner's criminal past from unsuspecting victims. The 
petitioner has no right to bring this frivolous suit. Therefore, I respectfully 
dissent.

FOOTNOTES

1 This is 
the seventh proceeding filed by the petitioner in the Court and the Oklahoma 
Court of Criminal Appeals.


Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
Oklahoma Court of Civil Appeals Cases CiteNameLevel 2014 OK CIV APP 59, IN THE MATTER OF B.D.W.DiscussedCitationizer: Table of AuthorityCite
Name
Level
Oklahoma Supreme Court Cases CiteNameLevel 1991 OK 27, 808 P.2d 672, 62 OBJ        934, Gaines v. MaynardDiscussed 1992 OK 6, 825 P.2d 1320, 63 OBJ        289, Harris v. State ex rel. MacyDiscussed at Length 2001 OK 99, 37 P.3d 866, 72 OBJ        3420, KORDIS v. KORDISCited 2007 OK 100, 175 P.3d 400, KELLEY v. KELLEYDiscussed 2009 OK 86, 222 P.3d 966, COLLIER v. REESECited 1997 OK 91, 943 P.2d 599, 68 OBJ        2458, HARMON v. HARMONDiscussed at Length 1985 OK 50, 702 P.2d 56, 56 OBJ        1470, Johnson v. ScottDiscussed at LengthTitle 12. Civil Procedure CiteNameLevel 12 Ohio St. 397, Examination of Imprisoned PersonCited 12 Ohio St. 1634, Proof of Petition by Sworn EvidenceCited 12 Ohio St. 3204, Renumbered as 12 O.S. § 3227 by Laws 1989, HB 1154, c. 129, § 14, eff. November 1, 1989Cited 12 Ohio St. 3207, Renumbered as 12 O.S. § 3230 by Laws 1989, HB 1154, c. 129, § 14, eff. November 1, 1989Discussed 12 Ohio St. 3208, Renumbered as 12 O.S. § 3231 by Laws 1989, HB 1154, c. 129, § 14, eff. November 1, 1989CitedTitle 20. Courts CiteNameLevel 20 Ohio St. 91.8, Local Rules and Orders Conflicting With Statutes or Rules of Superior Court - Publication of Local Rules on Oklahoma Supreme Court NetworkCitedTitle 21. Crimes and Punishments CiteNameLevel 21 Ohio St. 1283, Convicted Felons and DelinquentsCitedTitle 26. Elections CiteNameLevel 26 Ohio St. 4-101, Persons Entitled to Become Registered VotersCited 26 Ohio St. 5-105a, Eligibility for Candidate when Convicted of Misdemeanor Involving Embezzlement or FelonyCitedTitle 38. Jurors CiteNameLevel 38 Ohio St. 28, Qualifications and ExemptionsCitedTitle 51. Officers CiteNameLevel 51 Ohio St. 24.1, Suspension From Office or Employment Upon Conviction of Felony - Forfeiture of Office or Employment - Salary and BenefitsCitedTitle 57. Prisons and Reformatories CiteNameLevel 57 Ohio St. 566.2, Frivolous or Malicious Appeals - RegistryCited